Citation Nr: 1434909	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis of L5-S1 with spondylosis of L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000, and from October 2001 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2006 and June 2006 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, the January 2006 rating decision granted service connection for spondylolisthesis of L5-S1 with spondylosis of L5 and degenerative joint disease and assigned an initial noncompensable evaluation, effective March 2, 2005 (the day after discharge from active service).  Based on the submission of additional evidence, a June 2006 rating decision increased the initial disability rating for the low back from 0 percent to 10 percent disabling, also effective March 2, 2005.  The Veteran disagreed with that determination in a July 2006 Notice of Disagreement and the current appeal ensued. 

The Board notes that, in addition to the aforementioned lumbar spine claim (which is being remanded herein), the current appeal also originally encompassed claims of entitlement to service connection for a left shoulder disability, residuals of an injury of the left Achilles tendon, a cervical spine disability, a bilateral knee disability, and a disorder manifested by numbness of the bilateral feet.  These issues were previously before the Board in November 2010 and remanded to the RO via the Appeals Management Center (AMC) for further development.  See November 2010 BVA Remand. 

Pursuant to the Board's requested development, a December 2011 rating decision granted service connection for left and right knee degenerative arthritis, cervical myositosis, right and left foot paresthesias, right and left shoulder myositis, and residuals of left Achilles tendon injury.  See December 2011 Rating Decision.  As these are considered grants in full of the benefits on appeal, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This case was again before the Board in December 2012 and remanded in order review evidence submitted without a waiver of RO consideration and to obtain a contemporaneous VA examination.  That development was completed and the case returned to the Board in February 2014.  At that time, the claim was again remanded for further development.  That development having been completed, this claim is once again before the Board.

In a June 2014 rating decision, the Veteran's service-connected spondylolisthesis of L5-S1 with spondylosis of L5 was increased from 10 percent to 20 percent disabling, effective March 2, 2005.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because higher evaluations than 20 percent are available for the Veteran's service-connected spondylolisthesis of L5-S1 with spondylosis of L5, the claim remains in controversy and is still properly for adjudication before the Board.  The title on the caption page has been changed to reflect this current evaluation.

The Board further notes that in a July 2014 rating decision, the Veteran was further granted evaluations for radiculopathy related to his lower back.

 In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability (outside of his reports periods of convalescence following surgery, the issue of which is being referred herein).  He stated during an December 2010 VA examination, that he was employed on a full-time basis as an aircraft laborer. Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record evidence establishes that the Veteran is not shown to have forward flexion of the thoracolumbar spine that is 30 degrees or less or ankylosis in any period pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for spondylolisthesis of L5-S1 with spondylosis of L5 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for spondylolisthesis of L5-S1 with spondylosis of L5, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  There has been no indication that the Veteran has applied for or has been in receipt of SSA benefits. 

The Veteran was provided with VA examinations in March 2006, December 2012, February 2013, and May 2014.  The examinations are found to be adequate for rating purposes because the examiners considered the history provided by the Veteran, discussed the relevant documentary evidence, and provided rationales for the conclusions reached.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. 

In November 2010, December 2012, and February 2014 the Board remanded the claim for further evidentiary development, to include obtaining outstanding VA outpatient treatment records and new VA examinations, which was completed as indicated in the subsequent supplemental statements of the case (SSOCs). The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's spondylolisthesis of L5-S1 with spondylosis of L5 is rated as 20 percent disabling under the diagnostic code for lumbosacral or cervical strain in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent evaluation is warranted for a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.   A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran claims that his service connected spondylolisthesis of L5-S1 with spondylosis of L5 is worse than reflected by his current evaluation of 20 percent.  To this effect, the Veteran has stated that he has pain and limitation of motion that interferes with his daily functioning.

A review of the Veteran's VA outpatient treatment records and private treatment records reveal that the Veteran has been followed for his spondylolisthesis of L5-S1 with spondylosis of L5.  Although range of motion testing has revealed a limitation of flexion as low as 40 degrees, as per a July 2013 employer-sponsored private treatment record, there has never been a showing that the Veteran's flexion is 30 degrees or less.  These records are also absent for any discussion of ankylosis or incapacitating episodes.

The Veteran was provided with a VA examination in May 2006.  At that examination the Veteran reported that his back was weak and that his work was affected due to fatigue.  It was noted that upon examination, the Veteran showed signs of kyphosis in the lower back.  Range of motion testing revealed a flexion of 60 degrees, extension of 20 degrees, bilateral lateral flexion of 20 degrees, and bilateral lateral rotation of 45 degrees, all with noted pain.  No repetitive testing was provided.  No ankylosis or incapacitating episodes were noted.  The Veteran was diagnosed with spondylolisthesis.

The Veteran was provided with an additional VA examination in March 2012.  The Veteran complained of worsening pain.  It was noted that there were flare-ups that caused increased pain, usually resulting from prolonged sitting or standing as well as weather changes.  Range of motion testing revealed a flexion of 80 degrees, with pain noted at 70 degrees, extension of 30 degrees, with pain noted at 30 degrees, bilateral lateral flexion of 25 degrees, with no pain, and bilateral lateral rotation of 30 degrees, with no pain.  There was no additional pain or loss motion upon repetition.  There were no findings of ankylosis or incapacitating episodes.  The Veteran was diagnosed with degenerative changes of the lumbar spine.

The Veteran was provided with an additional VA examination in February 2013.  The Veteran indicated constant low back pain that was exacerbated by certain movements, to include lifting, as well as cold weather.  Range of motion testing revealed a flexion of 65 degrees, with pain noted at 60 degrees, extension of 30 degrees, with no pain, bilateral lateral flexion of 30 degrees, with no pain, and bilateral lateral rotation of 30 degrees, with no pain.  There was no additional pain or loss motion upon repetition.  There were no findings of ankylosis or incapacitating episodes.  The Veteran was diagnosed with degenerative changes of the lumbar spine.

The Veteran was provided with an additional VA examination in May 2014.  It was noted that the Veteran continued to complain of low back pain and had a laminectomy in 2012.  The Veteran complained of flare-ups that go from pain of severity of 5 on a scale of 1 to 10 to 8 on a scale of 1 to 10.  These are usually caused by prolonged sitting.  Range of motion testing revealed a flexion of 60 degrees, with pain noted at 40 degrees, extension of 30 degrees, with pain noted at 20 degrees, a right lateral flexion of 25 degrees, with pain noted at 20 degrees, a left lateral flexion of 30 degrees, with pain noted at 20 degrees, and bilateral lateral rotation of 30 degrees, with pain noted at 15 degrees.  Upon repetition, the Veteran's flexion decreased to 45 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  There were no findings of ankylosis or incapacitating episodes.
The Veteran was diagnosed with degenerative arthritis of the lumbar spine.

Analysis

Based on the above, the Board finds that the Veteran's spondylolisthesis of L5-S1 with spondylosis of L5 only meets the criteria for a 20 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a flexion of 30 degrees or less or ankylosis.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of flexion greater than 40 degrees or any showing of ankylosis at all, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his spondylolisthesis of L5-S1 with spondylosis of L5.  There is also no medical evidence that the Veteran's back disability required bed rest prescribed by a physician and treatment by a physician.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected spondylolisthesis of L5-S1 with spondylosis of L5, but the evidence reflects that those manifestations, namely the presence of a greater limitation of motion or ankylosis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's spondylolisthesis of L5-S1 with spondylosis of L5, as the criteria assess impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his low back pain during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The assignment of the high 20 percent rating is recognition that the Veteran suffers from a severe back disability.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's spondylolisthesis of L5-S1 with spondylosis of L5 at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013)


ORDER

Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis of L5-S1 with spondylosis of L5 is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


